
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 246
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2009
			Mr. Rangel submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for a National Week of
		  Reflection and Tolerance.
	
	
		Whereas the United States is a pluralistic country
			 comprised of different races, genders, ethnic groups, religions, and
			 creeds;
		Whereas our Nation, founded on the principles of
			 tolerance, diversity, justice, and equality, should affirm these common values
			 and principles; and
		Whereas the people of the United States should reflect on
			 the importance of understanding and tolerance in our pluralistic country: Now,
			 therefore, be it
		
	
		That a National Week of Reflection
			 and Tolerance should be established encouraging communities and institutions
			 around the Nation to engage in events and activities that are reflective,
			 educational, celebratory, and healing as they relate to diversity among the
			 people of the United States.
		
